Citation Nr: 0921229	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for a right 
knee disability, rated as 30 percent disabling from February 
12, 1997, to January 27, 1998, and since April 15, 2002; and 
as 10 percent disabling from April 1, 1998, to April 15, 
2002.  

2.  Entitlement to an increased initial rating for right knee 
instability, rated as 20 percent disabling from July 16, 
2001, to April 15, 2002, and as 0 percent disabling since 
April 15, 2002.  

3.  Entitlement to an increased initial rating for a left 
knee disability, currently rated as 10 percent disabling.  

4.  Entitlement to an increased initial rating for left knee 
instability, rated as 20 percent disabling from July 16, 
2001, to April 15, 2002, and as 0 percent disabling since 
April 15, 2002.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL 

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years.  
However, only the periods from May 1964 to May 1970 and from 
March 1977 to July 1980 have been verified.  A November 1997 
response to a "Request for Information" from the National 
Personnel Records Center (NPRC) shows active dates of service 
from June 1960 to July 1980, but the NPRC did not respond to 
verify these dates as correct.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for a right knee 
disability and left knee disability.  The Veteran testified 
before the Board in February 2000.  The Board remanded these 
claims for additional development in July 1999, March 2001, 
and July 2007.  

An August 2002 rating decision granted service connection for 
a right knee disability and assigned a 30 percent rating, 
effective February 12, 1997.  It also granted service 
connection for a left knee disability and assigned a 10 
percent rating, effective February 12, 1997.  In a June 2005 
rating decision, the RO decreased the right knee disability 
from 30 percent to 10 percent, effective April 1, 1998; 
granted a separate 20 percent rating for right knee 
instability, effective July 16, 2001; increased the right 
knee disability rating from 10 percent to 30 percent, 
effective April 15, 2002; and decreased the right knee 
instability rating from 20 percent to 0 percent, effective 
April 15, 2002.  The RO also granted a separate 20 percent 
rating for left knee instability, effective July 16, 2001, 
and reduced the left knee instability rating from 20 percent 
to 0 percent, effective April 15, 2002.  However, as those 
grants do not represent a total grant of benefits sought on 
appeal, the claims for increase remain before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period from February 12, 1997, to January 27, 
1998, the Veteran's right knee disability was manifested by 
limitation of extension to 20 degrees and full flexion.  
There was no subluxation, dislocation, ankylosis, or 
instability.  There was no x-ray evidence of arthritis.  

2.  For the period from April 1, 1998, to April 15, 2002, the 
Veteran's right knee disability was manifested by full 
extension and flexion limited at most to 120 degrees.  There 
was no subluxation, dislocation, ankylosis, or locking.  
There was x-ray evidence of arthritis.

3.  For the period since April 15, 2002, the Veteran's right 
knee disability is manifested by extension limited at most to 
20 degrees and flexion limited at most to 95 degrees.  There 
is no subluxation, dislocation, ankylosis, or locking.  There 
is x-ray evidence of arthritis.

4.  For the period from July 16, 2001, to April 15, 2002, the 
Veteran had no more than moderate right knee lateral 
instability.  

5.  For the period since April 15, 2002, the Veteran's right 
knee instability is not manifested by any objective findings.  

6.  The Veteran's left knee disability has been manifested by 
extension limited at most to 10 degrees and flexion limited 
at most to 90 degrees.  There is no subluxation, dislocation, 
ankylosis, or locking.  There is x-ray evidence of arthritis.

7.  For the period from July 16, 2001, to April 15, 2002, the 
Veteran had no more than moderate left knee lateral 
instability.  

8.  For the period since April 15, 2002, the Veteran's left 
knee instability is not manifested by any objective findings.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent disabling for a right knee disability have not been 
met for the period from February 12, 1997, to January 27, 
1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 
(2008).

2.  The criteria for an initial rating in excess of 10 
percent disabling for a right knee disability have not been 
met for the period from April 1, 1998, to April 15, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2008).

3.  The criteria for an initial rating in excess of 30 
percent disabling for a right knee disability have not been 
met for the period since April 15, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5260, 5261 (2008).

4.  The criteria for an initial rating in excess of 20 
percent disabling for right knee instability have not been 
met for the period from July 16, 2001, to April 15, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5257 (2008).

5.  The criteria for an initial compensable rating for right 
knee instability have not been met for the period since April 
15, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 
(2008).

6.  The criteria for an initial rating in excess of 10 
percent disabling for a left knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 
(2008).

7.  The criteria for an initial rating in excess of 20 
percent disabling for left knee instability have not been met 
for the period from July 16, 2001, to April 15, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5257 (2008).

8.  The criteria for an initial compensable rating for left 
knee instability have not been met for the period since April 
15, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2008), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  In this case, although there is x-ray evidence 
of arthritis, the Veteran is already in receipt of 
compensable ratings under a limitation of motion code.  
Therefore, he is not entitled to increased ratings for his 
right knee disability and left knee disability under the 
Diagnostic Codes for arthritis.      

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of these codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional compensable disability.  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability and left knee disability 
are rated under DC 5261, which contemplates limitation of 
extension of the leg.  38 C.F.R. § 4.71a, DC 5261 (2008).  In 
addition, the Veteran also has separate ratings for right 
knee instability and left knee instability based on recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  Diagnostic Code 5260, which contemplates limitation of 
flexion of the leg, is also applicable in this claim.  
38 C.F.R. § 4.71a, DC 5260 (2008).      

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of those conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrate any objective finding of dislocation, 
locking, or subluxation of either knee.  Similarly, ankylosis 
of the right knee and left knee has not been demonstrated.  

Private medical records dated from April 1997 to January 1998 
show that the Veteran received intermittent treatment for his 
right knee disability.  The Veteran complained of significant 
pain and locking in his right knee.  He also reported giving 
way and occasional mild swelling but stated that his right 
knee was overall stable.  The objective evidence indicated no 
effusion.  There was mild crepitus and exquisite tenderness 
in the medial aspect of the right knee.  The Veteran 
ambulated quite gingerly.  He was diagnosed with right 
patellar calcific tendonitis and chronic right knee pain.  
His right knee was found to have a positive medial McMurray's 
test.  An MRI revealed a tear of the posterior horn of the 
medial meniscus, and arthroscopic surgery was recommended.    

On VA examination in April 1999, the Veteran complained of 
dull, aching pain in both knees after prolonged sitting or 
standing and stated that the pain tended to be worse in his 
right knee.  He reported being unable to go up steps if he 
was carrying a heavy object.  He stated that squatting hurt 
both his knees.  He denied swelling, locking, instability, or 
crepitation.  Examination revealed a normal gait.  Both knees 
had a normal contour with no evidence of joint effusion or 
swelling.  There was no palpable tenderness over the joint 
spaces nor on patella compression.  Patella apprehension sign 
was negative bilaterally.  There was some minor crepitation 
in both knees on flexion and extension movements, but it 
subsided with repeated movement.  The Veteran had full range 
of motion of both knees.  Collateral and cruciate ligaments 
were intact.  Lachman test and McMurray's test were negative 
bilaterally, and there was no evidence of any rotatory 
instability.  The diagnosis was pain in both knees.  The 
examiner noted no objective findings on physical examination.  

At an April 2002 VA examination, the Veteran complained that 
he could not sit for more than 30 minutes because of 
stiffness when he got up.  He reported that he could only go 
up one flight of stairs before his knees bothered him.  He 
stated that both knees popped on him when he squatted and 
that he wore elastic braces intermittently.  He complained 
that he could not walk more than 100 yards without sitting 
down because of pain.  He reported that his knees wanted to 
give out on him.  Examination revealed +1 swelling in the 
right knee and subpatellar crepitation and popping on 
squatting.  Range of motion testing of the right knee showed 
95 degrees flexion and -20 degrees extension.  There was 
subpatellar crepitation on squatting in the left knee as 
well, and range of motion testing of the left knee showed 90 
degrees flexion and -10 degrees extension.  External rotation 
of the left knee with his knee flexed gave him some pain.  
There was good ligamentous stability in both knees.  X-rays 
of both knees were within normal limits.  The examiner found 
evidence of bilateral chondromalacia of the patella and 
stated that the Veteran presently had limited squatting, 
minimal climbing, and minimal walking or standing for more 
than 15 minutes without a rest.  

Post-service VA and private medical records dated from July 
2001 to December 2008 show that the Veteran received 
intermittent treatment for osteoarthritis of both knees, 
bilateral degenerative joint disease of the knees, bilateral 
knee pain, subtle partial tear of the inferior articular 
surface of the posterior horn of the medial in the left knee, 
and medial compartment degenerative changes with subchondral 
sclerosis in the left knee.  

In a July 2001 private medical report, the Veteran reported 
daily pain in both knees.  He stated that he had difficulty 
with any type of twisting motion in both knees.  Examination 
revealed that the skin around both knees was within normal 
limits and that the bilateral lower legs were neurovascularly 
intact.  The right knee was in approximately 5 degrees of 
varus, and the left knee had patellofemoral crepitance.  
There was tenderness along the medial and lateral joint lines 
bilaterally, and McMurray's test was negative bilaterally.  
Range of motion testing of both knees showed 120 degrees 
flexion and 0 degrees extension.  There was pain on range of 
motion of both knees.  The Veteran had no instability of the 
knees except +1 medial collateral at 30 degrees of flexion 
bilaterally.  There were no palpable masses. 

In June 2002, the examiner at the April 2002 VA examination 
stated that his final diagnosis of the Veteran was bilateral 
chondromalacia of the patella and reported that he was 
impaired with minimal squatting and climbing and no kneeling 
at the present time.  

On VA examination in November 2008, the Veteran stated that 
his right knee pain was worse than his left knee pain.  He 
reported pain bilaterally with standing and walking and a 
dull ache at rest.  He complained of bilateral stiffness, 
weakness, daily instability and buckling, and daily locking 
as well as swelling in the right knee.  He denied heat, 
redness, subluxation, dislocation, and the use of any 
assistive devices.  He reported weekly flare-ups that were 
moderate to severe in intensity and lasted for several hours.  
He stated that flare-ups were exacerbated by standing, 
walking, or prolonged sitting with the knees flexed.  
Examination revealed an antalgic gait with no gross 
deformities of the knees.  There was heavy guarding 
bilaterally on examination.  The Veteran had tenderness to 
palpation at the lateral joint line bilaterally and at the 
patellofemoral joint.  The patellar compressive test was 
positive bilaterally, and McMurray's test was negative.  
There was no effusion, heat, redness, instability, abnormal 
movement, ankylosis, or inflammatory arthritis.  Range of 
motion testing showed 140 degrees flexion bilaterally and 0 
degrees extension bilaterally.  There was no pain on motion.  
On repetitive testing, there was no limitation due to painful 
motion, fatigue, weakness, or incoordination, and range of 
motion values were unchanged from the baseline testing.  X-
rays of the bilateral knees indicated mild to moderate 
osteophyte formation on the anterior superior aspects of both 
patellae, mild osteophyte formation on the right lateral 
tibial spine, mild to moderate medial compartment narrowing 
of the right knee, and mild narrowing at the medial 
compartment of the left knee.  The diagnoses were bilateral 
knee osteoarthritis and bilateral chondromalacia patellae.       

Right Knee Disability 

1.  From February 12, 1997, to January 27, 1998 

The Veteran's right knee disability has been rated as 30 
percent disabling from February 12, 1997, to January 12, 
1998.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  There 
is no evidence that the Veteran's knee was limited to 30 
degrees extension, which is the criteria for a 40 percent 
rating under DC 5261.  38 C.F.R. § 4.71a, DC 5261.  
Diagnostic Code 5261 therefore cannot serve as a basis for an 
increased rating in this case.  Additionally, DC 5260 cannot 
serve as a basis for an increased rating in this case.  There 
was no objective evidence that the Veteran had compensable 
limitation of flexion.  Moreover, the maximum rating under DC 
5260 is 30 percent for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Because the Veteran is already 
in receipt of the maximum rating under the code, he is not 
entitled to an increased rating under DC 5260.      

General Counsel Precedent Opinion VAOPGCPREC 9-2004 held that 
separate ratings could be assigned when the criteria under 
DCs 5260 and 5261 were met.  VAOPGCPREC 9-2004 (September 17, 
2004).  In the present case, although the Veteran has a 30 
percent rating for his right knee disability under DC 5261, 
there is no evidence of limitation of flexion that would 
warrant a compensable rating under DC 5260, so VAOPGCPREC 
9-2004 is not applicable.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  There was no objective evidence of 
further loss of range of motion in functional capacity, 
increased fatigability, and decreased coordination due to 
pain.  Even if the Veteran experienced painful flare-up of 
his right knee disability, there is no evidence which 
suggests, that, on repetitive use, the right knee would be 
restricted by pain or other factors to only 30 degrees 
extension, the criteria for a 40 percent rating, or 
restricted such that any separate compensable rating would be 
warranted.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the right knee is 
limited in motion to 30 degrees extension, and thus the 
requirement for an increased rating is not met.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
Veteran warranting any separate compensable ratings for 
limitation of extension and flexion. 

DC 5257 contemplates recurrent subluxation or lateral 
instability.  A 10 percent rating is warranted for slight 
subluxation or instability, a 20 percent rating is warranted 
for moderate subluxation or instability, and a maximum 30 
percent rating is warranted for severe subluxation or 
instability.  38 C.F.R. § 4.71a, DC 5257.  Although the 
Veteran complained of some giving way of his right knee, he 
reported that his right knee was overall stable, and there 
was no objective evidence of instability or subluxation.  
Therefore, a separate rating for right knee instability is 
not warranted under DC 5257 for the period under 
consideration.  38 C.F.R. § 4.71a, DC 5257.  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
disability did not warrant a rating in excess of 30 percent 
disabling for the period under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  From April 1, 1998, to April 15, 2002 

The Veteran's right knee disability has been rated as 10 
percent disabling from April 1, 1998, to April 15, 2002.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examinations for the period under consideration, the 
Veteran's right knee had full extension, or extension to 0 
degrees.  Extension to 0 degrees warrants a noncompensable 
rating.  Diagnostic Code 5261 therefore cannot serve as a 
basis for an increased rating in this case.  Similarly, DC 
5260 cannot serve as a basis for an increased rating in this 
case.  The flexion of the Veteran's right knee would have to 
be limited to 30 degrees in order to warrant an increased 
rating of 20 percent.  Flexion limited at most to 120 degrees 
in the right knee, as demonstrated on the July 2001 private 
medical report, does not warrant a compensable rating under 
DC 5260.  

The Board has determined that the Veteran is not entitled to 
a compensable rating  under DC 5261.  Because he did not meet 
the criteria for a compensable rating under DC 5261, General 
Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under DCs 5260 and 5261 were met.  
In the present case, there is no basis for a compensable 
rating under DCs 5260 or 5261.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  There was no objective evidence of 
further loss of range of motion in functional capacity, 
increased fatigability, or decreased coordination due to 
pain.  Even if the Veteran experienced painful flare-up of 
his right knee disability, there is no evidence which 
suggests, that, on repetitive use, the right knee would be 
restricted by pain or other factors to only 30 degrees 
flexion or 15 degrees extension, the criteria for a 20 
percent rating, or restricted such that any separate 
compensable rating would be warranted.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the right knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
Veteran warranting any separate compensable ratings for 
limitation of extension and flexion. 

The Board notes that the Veteran was assigned a separate 20 
percent rating for right knee instability, effective July 16, 
2001.  Diagnostic Code 5257 provides a 10 percent rating for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2008).  At an April 
1999 VA examination, the Veteran denied experiencing any 
instability or subluxation in the right knee, and the 
examiner found no objective evidence of rotatory instability 
or subluxation.  Therefore, a separate rating for right knee 
instability is not warranted under DC 5257 prior to July 16, 
2001.  38 C.F.R. § 4.71a, DC 5257.    

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
disability did not warrant a rating in excess of 10 percent 
disabling for the period under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  From April 15, 2002, to Present 

The Veteran's right knee disability has been rated as 30 
percent disabling since April 15, 2002.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  There 
is no evidence that the Veteran's knee was limited to 30 
degrees extension, which is the criteria for a 40 percent 
rating under DC 5261.  38 C.F.R. § 4.71a, DC 5261.  The 
Veteran's right knee was limited at most to 20 degrees 
extension at an April 2002 VA examination.  Diagnostic Code 
5261 therefore cannot serve as a basis for an increased 
rating in this case.  Additionally, DC 5260 cannot serve as a 
basis for an increased rating in this case.  Flexion limited 
at most to 95 degrees in the right knee, as demonstrated on 
the April 2002 VA examination, does not warrant a compensable 
rating under DC 5260.  Moreover, the maximum rating under DC 
5260 is 30 percent for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Because the Veteran is already 
in receipt of the maximum rating under the code, he is not 
entitled to an increased rating under DC 5260.

The Board has determined that the Veteran is not entitled to 
a compensable rating  under DC 5260.  Given that he did not 
meet the criteria for a compensable rating under DC 5260, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under DCs 5260 and 5261 were met.  
In the present case, there is no basis for a compensable 
rating under DCs 5260.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  Although the Veteran complained of 
weekly flare-ups that lasted for several hours, the November 
2008 VA examiner specifically found no objective evidence of 
further loss of range of motion in functional capacity, 
increased fatigability, weakness, and decreased coordination 
due to pain.  Even if the Veteran experienced painful 
flare-up of his right knee disability, there is no evidence 
which suggests, that, on repetitive use, the right knee would 
be restricted by pain or other factors to only 30 degrees 
extension, the criteria for a 40 percent rating, or 
restricted such that any separate compensable rating would be 
warranted.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the right knee is 
limited in motion to 30 degrees extension, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
Veteran warranting any separate compensable ratings for 
limitation of extension and flexion. 

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
disability did not warrant a rating in excess of 30 percent 
disabling for the period under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Instability 

1.  From July 16, 2001, to April 15, 2002 

The Veteran's right knee instability has been rated as 20 
percent disabling from July 16, 2001, to April 15, 2002.

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2008).  The Board finds that the 
Veteran is not entitled to an increased rating under DC 5257.  
The medical evidence shows that the Veteran had no 
instability of the knees except at +1 medial collateral at 30 
degrees of flexion.  There was no objective evidence of any 
recurrent subluxation.  The evidence shows that the right 
knee instability is no more than moderate, so an increased 
rating based on DC 5257 is not warranted.  Therefore, because 
there is no evidence of any recurrent subluxation, and the 
Veteran's right knee instability has not been shown to be of 
a severe level, an increased rating for his right knee 
instability is not warranted.    

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
instability did not warrant a rating in excess of 20 percent 
disabling for the period under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  From April 15, 2002, to Present 

The Veteran's right knee instability has been rated as 0 
percent disabling since April 15, 2002.

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.  Although the Veteran reported daily 
instability and that his knees wanted to give out on him, 
there were no objective findings of right knee instability at 
the Veteran's April 2002 and November 2008 VA examinations.  
In fact, the April 2002 VA examiner found that the Veteran 
had good ligamentous stability of both knees.  There was also 
no objective evidence of any recurrent subluxation.  Because 
the evidence does not demonstrate any objective finding of 
right knee instability or subluxation for the period under 
consideration, an increased rating based on DC 5257 is not 
warranted.      

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
instability did not warrant a rating in excess of 0 percent 
disabling for the period under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability 

The Veteran's left knee disability has been rated as 10 
percent disabling since February 12, 1997.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  There 
is no evidence that the Veteran's knee was limited to 15 
degrees extension, which is the criteria for a 20 percent 
rating under DC 5261.  38 C.F.R. § 4.71a, DC 5261.  The 
Veteran's left knee was limited at most to 10 degrees 
extension at an April 2002 VA examination.  Diagnostic Code 
5261 therefore cannot serve as a basis for an increased 
rating in this case.  Additionally, DC 5260 cannot serve as a 
basis for an increased rating in this case.  Flexion limited 
at most to 90 degrees in the left knee, as demonstrated on 
the April 2002 VA examination, does not warrant a compensable 
rating under DC 5260.  Therefore, the Veteran is also not 
entitled to an increased rating under DC 5260.      

The Board has determined that the Veteran is not entitled to 
a compensable rating  under DC 5260.  Given that he did not 
meet the criteria for a compensable rating under DC 5260, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under DCs 5260 and 5261 were met.  
In the present case, there is no basis for a compensable 
rating under DCs 5260.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  Although the Veteran complained of 
weekly flare-ups of pain that lasted for several hours, there 
was no objective evidence of further loss of range of motion 
in functional capacity, increased fatigability, weakness, and 
decreased coordination due to pain.  Even if the Veteran 
experienced painful flare-up of his left knee disability, 
there is no evidence which suggests, that, on repetitive use, 
the left knee would be restricted by pain or other factors to 
only 30 degrees flexion or 15 degrees extension, the criteria 
for a 20 percent rating, or restricted such that any separate 
compensable rating would be warranted.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
Veteran warranting any separate compensable ratings for 
limitation of extension and flexion. 

The Board notes that the Veteran was assigned a separate 20 
percent rating for left knee instability, effective July 16, 
2001.  Diagnostic Code 5257 provides a 10 percent rating for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2008).  At an April 
1999 VA examination, the Veteran denied experiencing any 
instability or subluxation in the left knee, and the examiner 
found no objective evidence of rotatory instability or 
subluxation.  Therefore, a separate rating for left knee 
instability is not warranted under DC 5257 prior to July 16, 
2001.  38 C.F.R. § 4.71a, DC 5257.    

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
disability did not warrant a rating in excess of 10 percent 
disabling for the period under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Instability 

1.  From July 16, 2001, to April 15, 2002 

The Veteran's left knee instability has been rated as 20 
percent disabling from July 16, 2001, to April 15, 2002.

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2008).  The Board finds that the 
Veteran is not entitled to an increased rating under DC 5257.  
The medical evidence shows that the Veteran had no 
instability of the knees except at +1 medial collateral at 30 
degrees of flexion.  There was no objective evidence of any 
recurrent subluxation.  The evidence shows that the left knee 
instability is no more than moderate, so an increased rating 
based on DC 5257 is not warranted.  Therefore, because there 
is no evidence of any recurrent subluxation, and the 
Veteran's left knee instability has not been shown to be of a 
severe level, an increased rating for his left knee 
instability is not warranted.    

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's left knee 
instability did not warrant a rating in excess of 20 percent 
disabling for the period under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  From April 15, 2002, to Present 

The Veteran's left knee instability has been rated as 0 
percent disabling since April 15, 2002.

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.  Although the Veteran reported daily 
instability and that his knees wanted to give out on him, 
there were no objective findings of left knee instability at 
the Veteran's April 2002 and November 2008 VA examinations.  
In fact, the April 2002 VA examiner found that the Veteran 
had good ligamentous stability of both knees.  There was also 
no objective evidence of any recurrent subluxation.  Because 
the evidence does not demonstrate any objective finding of 
left knee instability or subluxation for the period under 
consideration, an increased rating based on DC 5257 is not 
warranted.      

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's left knee 
instability did not warrant a rating in excess of 0 percent 
disabling for the period under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001; rating 
decisions in September 1997, August 2002, and June 2005; 
statements of the case in May 1999 and January 2004; and a 
supplemental statement of the case in June 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

    











	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 30 percent from February 12, 1997, to 
January 27, 1998, for a right knee disability is denied.  

A rating in excess of 10 percent from April 1, 1998, to April 
15, 2002, for a right knee disability is denied.  

A rating in excess of 30 percent since April 15, 2002, for a 
right knee disability is denied.  

A rating in excess of 20 percent from July 16, 2001, to April 
15, 2002, for right knee instability is denied.  

A rating in excess of 0 percent since April 15, 2002, for 
right knee instability is denied.  

A rating in excess of 10 percent for a left knee disability 
is denied.  

A rating in excess of 20 percent from July 16, 2001, to April 
15, 2002, for left knee instability is denied.  

A rating in excess of 0 percent since April 15, 2002, for 
left knee instability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


